Mt acme nce

ae Sem ee 7 ot pegs aimee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK F

 

Dedra De La Rosa, : NOV 202019 ~
Plaintiff, . es
18-cv-3456 (AJN)
—V—-
ORDER
Aspenly Co., LLC et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

A status conference in this matter is hereby scheduled for December 20, 2019 at 3:15
p.m. One week in advance of the conference, the parties should submit a joint letter proposing:
(a) a deadline for the submission of a joint final pre-trial order pursuant to Rule 5.A of the
undersigned’s Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: November ‘\o , 2019
New York, New York

 

 

(
ISON J. NATHAN
United States District Judge

 
